DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1,3-4,9,12,15 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Liang et al. (20130295469).
As to claim 1, Liang et al. discloses a battery electrode composition, comprising: a core-shell composite comprising a Li2S active material embedded in a core thereof  (paragraph 0006), wherein the core-shell composite is characterized by a Brunauer-Emmett-Teller specific surface area (BET SSA) not exceeding about 35 m2/g (paragraph 0093,0104).
	As to claim 3, Liang et al. disclose wherein: the core-shell composite comprises one or more functional additives embedded in the core thereof; and the one or more functional additives comprise one or more of a carbon material, a metal oxide, a metal phosphate, and a metal sulfide (paragraph 0094, Li2S).
As to claim 4, Liang et al. discloses wherein the one or more functional additives comprise Li (paragraph 0094,Li2S).
As to claim 9, Liang et al. discloses, wherein a shell of the core- shell composite comprises electrically conductive carbon (paragraph 0039).
As to claim 12, Liang et al. discloses a Li-ion battery, comprising: an anode; a cathode comprising the battery electrode composition of claim 1; and an electrolyte ionically coupling the anode and the cathode (paragraph 0013).
As to claim 15, Liang et al. discloses wherein the electrolyte comprises sulfur (S) (paragraph 0008).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Liang et al. (US20130295469) in view of Manthiram et al. (US20130164615).
	Liang et al. discloses a battery electrode composition described above. Liang et al. fail to disclose wherein: the one or more functional additives comprise the carbon material; and the carbon material comprises one or more carbon nanotubes (CNTs), graphite, polymer-derived carbon and/or graphene, wherein: the carbon material comprises the one or more CNTs; and the one or more CNTs are greater than 0 wt. % and up to about 20 wt. %. of the core-shell composite and wherein: the carbon material comprises the graphene; and the graphene is greater than 0 wt. % and up to about 18 wt. %. of the core-shell composite.
	Manthiram et al. teaches composite materials consisting of sulfur and carbon such as carbon nanotubes and graphenes in the amount of 20% for the purpose of providing improvements in electrochemical performance and improved electrical conductivity and utilization of sulfur within the electrodes (paragraph 0013,0088).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liang et al. with wherein: the one or more functional additives comprise the carbon material; and the carbon material comprises one or more carbon nanotubes (CNTs), graphite, polymer-derived carbon and/or graphene, wherein: the carbon material comprises the one or more CNTs; and the one or more CNTs are greater than 0 wt. % and up to about 20 wt. %. of the core-shell composite and wherein: the carbon material comprises the graphene; and the graphene is greater than 0 wt. % and up to about 18 wt. %. of the core-shell composite for the purpose of providing improvements in electrochemical performance and improved electrical conductivity and utilization of sulfur within the electrodes (paragraph 0013,0088).
3.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US20130164615).
	Liang et al. discloses a battery electrode composition described above. Liang et al. fail to disclose wherein the BET SSA is in a range of about 19 m2/g to about 35 m2/g. Liang et al. teaches the BET SSA of 15.6m2/g indicates the nano porous structure of recrystallized β-Li3PS4 (paragraph 0104). It would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liang et al. with wherein the BET SSA is in a range of about 19 m2/g to about 35 m2/g in order to provide optimal results in absence of unexpected results.
4.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Li et al. (US20130065128).
Liang et al. discloses a battery electrode composition described above. Liang et discloses wherein: the one or more functional additives comprise the metal oxide, the metal phosphate, or the metal sulfide (paragraph 0094, Li2S).
Liang et al. fail to disclose the metal oxide, the metal phosphate, or the metal sulfide exhibits a capacity for Li extraction or insertion in a range of about 10 mAh/g to about 700 mAh/g in an operational potential window of a respective electrode of a Li-ion battery cell.
Li et al. teaches it is well known in the art that current cathode materials, such as transition metal oxides and phosphates, typically have an inherent limit of about 300 mAh/g (paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liang et al. with the metal oxide, the metal phosphate, or the metal sulfide exhibits a capacity for Li extraction or insertion in a range of about 10 mAh/g to about 700 mAh/g in an operational potential window of a respective electrode of a Li-ion battery cell in order to provide optimal value in absence of unexpected results. 
5.	Claim(s) 10,16-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Yushin et al. (US8932764).
	Liang et al. discloses a battery electrode composition described above. Liang et al. fail to disclose wherein a shell of the core- shell composite comprises a conformal material deposited by chemical vapor deposition, wherein the S-comprising electrolyte comprises an imide salt, wherein the imide salt is lithium bis(fluorosulfonyl)imide (LiFSI), wherein the electrolyte comprises a liquid co-solvent comprising a five-membered ring compound having two oxygen atoms in the five-membered ring and wherein the five-membered ring compound is dioxolane.
	Yushin et al. teaches wherein a shell of the core- shell composite comprises a conformal material deposited by chemical vapor deposition for the purpose of avoiding the reaction of H2 gas with metal sulfide producing hydrogen sulfides (col. 17 lines 1-5).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liang et al. with wherein a shell of the core- shell composite comprises a conformal material deposited by chemical vapor deposition for the purpose of avoiding the reaction of H2 gas with metal sulfide producing hydrogen sulfides (col. 17 lines 1-5).
	Yushin et al. teaches wherein the S-comprising electrolyte comprises an imide salt, wherein the imide salt is lithium bis(fluorosulfonyl)imide (LiFSI), wherein the electrolyte comprises a liquid co-solvent comprising a five-membered ring compound having two oxygen atoms in the five-membered ring and wherein the five-membered ring compound is dioxolane for the purpose of providing optimal electrochemical performance (col. 18 lines 18-21).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liang et al. with wherein the S-comprising electrolyte comprises an imide salt, wherein the imide salt is lithium bis(fluorosulfonyl)imide (LiFSI), wherein the electrolyte comprises a liquid co-solvent comprising a five-membered ring compound having two oxygen atoms in the five-membered ring and wherein the five-membered ring compound is dioxolane for the purpose of providing optimal electrochemical performance (col. 18 lines 18-21).
6.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Obrovac et al. (US20030031931).
	Liang et al. discloses a battery electrode composition described above. Liang et al. fail to disclose wherein a majority of the Li2S active material exhibits a grain size between about 2 nm and about 0.5 pm, as determined by transmission electron microscopy (TEM) or X-ray diffraction (XRD).
	Obrovac et al. teaches wherein a majority of the Li2S active material exhibits a grain size between about 2 nm and about 0.5 pm, as determined by transmission electron microscopy (TEM) or X-ray diffraction (XRD) (paragraph 0041) for the purpose of providing no capacity fading, little polarization and excellent reversibility (paragraph 0042).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liang et al. with wherein a majority of the Li2S active material exhibits a grain size between about 2 nm and about 0.5 pm, as determined by transmission electron microscopy (TEM) or X-ray diffraction (XRD) for the purpose of providing no capacity fading, little polarization and excellent reversibility (paragraph 0041- 0042).
7.	Claim(s) 13-14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. in view of Zhao et al. (US20010033971).
Liang et al. discloses a battery electrode composition described above. Liang et al. fail to disclose wherein the electrolyte comprises LiPF6 or LiBF4, or wherein the electrolyte comprises a Li salt and one or more salts of Mg or one or more salts of rare earth metals or one other or more salts of Li.
	Zhao et al. teaches wherein the electrolyte comprises LiPF6 or LiBF4, or wherein the electrolyte comprises a Li salt and one or more salts of Mg or one or more salts of rare earth metals or one other or more salts of Li for the purpose of providing organic lithium salt that is highly anionic and easily permits the liberation of ions, easily dissolved in the above solvent component, and because the imide salt has good stability (paragraph 0067).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Liang et al. with wherein the electrolyte comprises LiPF6 or LiBF4, or wherein the electrolyte comprises a Li salt and one or more salts of Mg or one or more salts of rare earth metals or one other or more salts of Li for the purpose of providing organic lithium salt that is highly anionic and easily permits the liberation of ions, easily dissolved in the above solvent component, and because the imide salt has good stability (paragraph 0067).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/Primary Examiner, Art Unit 1724